J-A08038-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


T.D.,                                        : IN THE SUPERIOR COURT OF
                                             :       PENNSYLVANIA
                 Appellant                   :
                                             :
                                             :
                    v.                       :
                                             :
A.H.,                                        :
                                             :
                 Appellee                    :
                                             : No. 3421 EDA 2017

              Appeal from the Order Entered September 20, 2017
             in the Court of Common Pleas of Philadelphia County,
                       Family Court at No(s): OC1007233

BEFORE: PANELLA, LAZARUS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                       FILED JULY 12, 2018

        T.D. (Mother) pro se appeals from the order entered September 20,

2017, which made final the court’s September 11, 2017 interim custody

order, providing, inter alia, that A.H. (Father) retain primary physical and

sole legal custody of their son, J.H., born in April 2010, and denying

Mother’s petitions for modification of custody. We affirm.

        Mother and Father, who were never married, have been in active

litigation over the custody of J.H since 2010. Throughout the past eight

years, there have been numerous pleadings and petitions filed, as well as

several hearings, including at least four contested custody trials. Central to

the protracted litigation of this case is the acrimonious relationship shared

by the parties. Necessary to the disposition of this case is an understanding



* Retired Senior Judge assigned to the Superior Court.
J-A08038-18

of the complicated background.        Therefore, we begin with a detailed

recitation of the factual and procedural history.

      On July 2, 2010, Father filed a complaint for custody requesting “joint

custody.”   Complaint for Custody, 7/2/2010, at 2 (unnumbered).         On July

13, 2010, Mother filed a cross-complaint for custody and an emergency

custody petition.   At the time of the filings, Mother was residing at a

“confidential address in the State of Georgia.” Complaint, 7/13/2010, at 1

(unnumbered).    Within her complaint for custody and emergency petition,

Mother averred J.H. had been living with her since birth until several days

prior to the filing of the petition.       See Emergency Custody Petition,

7/13/2010, at 2 (unnumbered) (stating that Father took J.H. and “prevented

Mother from having any contact with [J.H.] since July 8, 2010”).

      According to the emergency petition, Mother claimed she was in the

Philadelphia area with J.H. for a child support conference and had left J.H. at

the home of Father’s neighbor while attending the conference with Father.

Emergency Custody Petition, 7/13/2010, at 2 (unnumbered).                Mother

averred that, at the conference, Father became “extremely agitated at being

ordered to pay child support to Mother,” proceeded to drive to the neighbor’s

home, picked up J.H., and refused to allow Mother to have contact with J.H.

since then. Id. After Mother confronted Father at his residence, Father filed

a protection from abuse petition against Mother and he was subsequently

granted an Emergency Ex Parte Order.         Id.    At the time of the filing of



                                     -2-
J-A08038-18

Mother’s emergency petition, a hearing on Father’s protection from abuse

petition was pending.

        Based upon the foregoing, Mother sought primary physical and sole

legal custody of J.H, but based on the emergency custody petition,

requested “sole physical custody of [J.H.] pending further [o]rder of

[c]ourt.”    Emergency Custody Petition, 7/13/2010, at 3 (unnumbered);

Complaint, 7/13/2010, at 1 (unnumbered). A temporary order was entered

on July 14, 2010, awarding Mother primary physical custody of J.H.             The

parties were to share legal custody, and Father was granted partial physical

custody.

        A custody hearing was held on the parties’ dueling complaints for

custody, and on November 24, 2010, the court issued an order awarding

primary physical custody to Father. Because Mother was residing in Atlanta,

Georgia at the time, the court directed the parties to submit proposed

schedules for Mother’s periods of partial custody. The parties were to share

legal    custody.     Order,   11/24/2010.       Mother   filed   a   motion   for

reconsideration, which the trial court denied, explaining, inter alia, that

        while the determination of credibility is ordinarily a challenging
        matter, in this particular case[,] it was quite clear that Mother’s
        testimony was not credible and that in certain instances she was
        manufacturing testimony as she went along.

               This is an unfortunate situation where Mother delayed
        notifying Father of the pregnancy, brought [J.H.] for a few visits
        after paternity was confirmed, told Father she wanted him to
        take custody of [J.H.], moved to Georgia and left [J.H.] with



                                       -3-
J-A08038-18


      Father, then returned to Philadelphia to file an emergency
      petition to take [J.H.] back to Georgia.

            Mother asked Father to assume custody of [J.H.] in
      Philadelphia because she had her daughter in Georgia and
      decided that [J.H.] should be with his Father. She denied asking
      this of Father, as well as denied having sent an email which
      made the same request in writing.

                                            ***

             Mother’s lack of credibility, quick temper, vulgar language
      and irresponsibility render her the far less appropriate parent in
      comparison with Father’s honesty, diligence and maturity in
      assuming responsibility for [J.H.]. Awarding custody to Father
      will ensure that an appropriate, caring parent will be provide[d]
      for [J.H.] and will honor his responsibility to ensure that Mother
      has contact and custody time assigned by the court. The same
      cannot be said for Mother.

Order,   12/15/2010,     at      1-2   (unnecessary   capitalization   omitted).   On

December 17, 2010, the court filed an order outlining Mother’s periods of

partial custody. Specifically, Mother was granted one week of partial physical

custody each month. Order, 12/17/2010, at 1. In the summer, the parties

were to alternate custody every two weeks. Id. at 2.

      On May 19, 2011, “Mother filed a petition for modification, alleging

that Father was uncooperative about [M]other’s legal custody rights and that

he interfered with her partial custody. Testimony was taken on December

15, 2011 and [] June 19, 2012[,] and the matter was held under

advisement.” Summary Opinion, 6/26/2012, at 2.1              On June 26, 2012, an



1 Between the filing of Mother’s petition and the subsequent hearings,
Mother filed a motion for special relief. However, neither a copy of the
(Footnote Continued Next Page)

                                          -4-
J-A08038-18

interim order was entered denying Mother’s modification petition.                       In an

opinion issued that same day, the trial court outlined the various issues

between the parties as they navigated co-parenting, shared legal custody,

and custody exchanges. Id. at 2-12. The trial court ultimately concluded

that Father was a credible person who had never “withheld or curtailed

Mother’s custody and has affirmatively communicated with Mother a

significant percentage of the time.” Id. at 20. The court stated it could not

“conclude with confidence that Mother would do the same[.]” Id.

      Mother filed a motion for reconsideration, setting forth a plethora of

grievances     concerning           the      trial   court’s     findings     and   credibility

determinations, which the court eventually denied.                          A final order was

entered on August 10, 2012, which, inter alia, changed Mother’s periods of

custody to “the last two of every seven weeks” during the school year, and

provided her primary custody during the summer, with Father exercising two

weeks of custody in the middle of the summer. Order, 8/10/2012, at 2.

      On August 24, 2012, Mother filed another motion for reconsideration,

and then, a notice of appeal to this Court.                    On April 8, 2013, this Court




(Footnote Continued)   _______________________



motion nor information concerning the disposition of the motion is included
in the certified record.



                                                 -5-
J-A08038-18

affirmed the trial court’s order denying Mother’s modification petition. T.D.

v. A.H., 75 A.3d 547 (Pa. Super. 2013) (unpublished memorandum).2

     This case saw no action until December 2014, when Mother pro se filed

a contempt petition.    Soon thereafter, Father filed a petition to modify

custody and a petition for emergency relief. Specifically, Father requested

sole physical and legal custody of J.H. because J.H. told Father and Father’s

paramour, L.H., “that he was being physically abused and sexually abused

by [M]other’s boyfriend and friend.” Motion to Modify, 12/19/2014; Petition

for Emergency Relief, 12/19/2014.     A December 14, 2014 temporary ex-

parte order was entered suspending Mother’s rights and granting Father sole

legal and physical custody of J.H. pending further order of court. Order,

12/19/2014.

     On December 31, 2014, Mother filed a petition for modification of

custody. Therein, Mother set forth the following “significant changes” that

had occurred since the prior custody order was entered: (1) Mother obtained

a teaching position with the Philadelphia School District and would be

returning to Pennsylvania; (2) Father had taken steps to alienate J.H. from

Mother, “including but not limited to, petitioning for [e]mergency [s]pecial

[r]elief based on fictitious and alarming allegations, upon learning of

Mother’s pending relocation to Pennsylvania[;]” and (3) Mother had “a fresh

new perspective on the importance of co-parenting and putting [J.H.’s] best

2 This Court found most of Mother’s issues waived for failure to develop
adequately arguments on appeal. Id.


                                    -6-
J-A08038-18

interest first. Mother wishes to make a new start and be an integral part of

[J.H.’s] life, while residing closer to Father.”   Motion to Modify Custody,

12/31/2014, at 1-2 (unnumbered).      On January 7, 2015, Father’s petition

for emergency relief was denied and the ex parte order entered on

December 19, 2014 was vacated.3 The August 10, 2012 custody order was

to remain in effect pending a        hearing on the parties’ outstanding

modification petitions.

      A hearing on the aforementioned modification petitions was held on

October 26, 2015, and an order was entered providing Father retain primary

physical custody and Mother continue to have partial custody, although

Mother was provided more consistent visitation due to her return to

Philadelphia.   Specifically, Mother was to have partial physical custody of

J.H. on alternating weekends from after school Friday to Monday morning.

Mother was granted additional periods of custody on alternating weeks on

Tuesday evening and on Friday after school until 6:00 p.m. on Saturday.

Order, 10/26/2015 at 1. Father was granted sole legal custody because the

court found Mother had unilaterally changed J.H.’s daycare center and

insurance coverage when she returned to the Philadelphia area. Mother did

retain the right to access all medical and school information concerning J.H.

Order, 10/26/2015, at 1. Mother filed a motion for reconsideration, which


3 A Department of Human Services (DHS) investigation concluded that the
allegations were unfounded. N.T., 10/26/2015, at 37-40.



                                     -7-
J-A08038-18

the trial court granted in part without a hearing. In pertinent part, the court

disregarded Mother’s request that legal custody be shared by the parties.

      In February 2016, Father filed a petition to modify custody, averring

his work schedule had changed and he was no longer required to work

weekends. Petition to Modify Custody, 2/15/2016. A custody hearing was

held in April 2016.   As per an April 12, 2016 final order, Father retained

“primary physical and sole legal custody and a partial physical custody

schedule was set for [M]other for alternating weekends, from after school

Friday to Monday morning, with additional custody on alternating weeks

from Thursday after school until Friday morning.” Opinion on Petitions for

Reconsideration, 9/20/2017, at 3. During the summer, the parties were to

share custody of J.H. on a week-on/week-off schedule. Order, 4/12/2016.

      Mother filed a motion for reconsideration, which the trial court denied

by order dated May 18, 2016. Within its order, the court noted that it did

“receive and review the reports from two counselors who were providing

therapy for [J.H. and the parties].”    Order, 5/18/2016, at 1 (unnecessary

capitalization omitted). The court stated that

      [t]he remarks of both therapists should evoke horror and
      concern in both parents upon reading how both therapists noted
      that the conflict between the parties concerning custody,
      particularly the conflict exhibited in front of [J.H.] or in remarks
      to [J.H.] have caused him anxiety, stress[,] and problematic
      behavior.

             Each parent should ask the therapist in private what
      he/she can do to alleviate [J.H.’s] stress and anxiety and then
      religiously follow that advice.


                                     -8-
J-A08038-18



Id.

      In June 2016, Father filed a PFA petition against Mother (on behalf of

himself and J.H.) and Mother filed a cross-petition against Father, following

an altercation at J.H.’s kindergarten school graduation.4    “Interim orders

were entered for protection only on behalf of [J.H.] against Mother, and on

behalf of Mother against Father.” Opinion on Petitions for Reconsideration,

9/20/2017, at 7. at 4.    As these orders were for “protection only,” the

interim orders did not prohibit contact between the parties.    Despite this

fact, Father withheld custody on at least one occasion, prompting Mother to



4 The trial court provided the following summary of the incident based upon
the testimony of the parties at two hearings on these cross-petitions.
Mother and Father agreed that, following J.H.’s graduation, the parties
exited the building and greeted J.H.            Opinion on Petitions for
Reconsideration, 9/20/2017, at 7. Mother, who made contact with J.H. first,
was hugging J.H. when Father’s paramour, L.H. approached. Id. J.H.
greeted and hugged L.H., then “ran up to [] Father and Father took [J.H.]
into his arms.” Id. Mother then asked Father if Maternal Aunt, who was
accompanying Mother, could give J.H. a hug.         Father responded that
Maternal Aunt could “see [J.H.] more that weekend when Mother has
custody of him.” Id.

What followed is disputed.         Mother testified, and Maternal Aunt
corroborated, that Father assaulted Mother and Maternal Aunt, and that
during this altercation L.H. was calling Mother names and pulling her hair.
Id. at 7-8. Alternatively, Father claimed that when he declined Mother’s
request for Maternal Aunt to hug J.H., Mother began calling him names and
pulling on his arm. Id. at 7. Maternal Aunt then approached and started
pulling on J.H., and then tased Father, “who fell to the ground and dropped
[J.H.].” Id. L.H.’s testimony supported Father’s version of events. L.H.
further testified that Mother began the name-calling and hair pulling and at
some point, both women ended up on the ground. Id.



                                    -9-
J-A08038-18

file simultaneously a contempt petition and petition for modification on July

5, 2016.

     As summarized by the trial court, in her modification petition,

     Mother [sought] shared physical and legal custody, as described
     by Mother’s attorney and Mother, because Mother claim[ed] she
     has been excluded from activities, there was difficulty and
     confusion with school communications, Father reportedly
     arranged for [J.H.] to see        a specialist without input from
     Mother, [L.H.] was attempting to alienate [J.H.] from Mother,
     [J.H’s] half-siblings reside with Mother, Mother felt [J.H.] always
     wants to be next to her[,] and Mother was concerned about
     [J.H.’s] reading level.

Opinion on Petitions for Reconsideration, 9/20/2017, at 4.      An amended

petition for modification was filed on November 8, 2016, wherein Mother

averred her request should be granted because, (1) “circumstances [had]

changed[;]” (2) Mother resides in a better school district; and (3) Father

attacked Mother in front of J.H.        Amended Petition for Modification

11/8/2016, at 3 (unnumbered).

     The court held hearings in July and December 2016 on the parties’ PFA

petitions and Mother’s contempt petition.      At the conclusion of these

hearings, “no credibility finding was entered [regarding the PFA petitions].

Both petitions were dismissed because [the trial court determined that]

neither version of the incident warranted a protection order.”     Id.     With

respect to Mother’s contempt petition, the court found that while Father did




                                   - 10 -
J-A08038-18

not deliberately withhold custody of J.H., the award of several “makeup

days” to Mother was appropriate.5 N.T., 12/1/2016, at 48-49.

        A hearing was held on Mother’s petitions for modification on April 10,

2017.6     At the conclusion of the hearing, the trial court took the matter

under advisement and directed the parties “to send proposed custody

schedules and Father was directed to send a copy of [J.H.’s] report card to

the [trial] court.     After receipt of the requested documents and after

transcription of the notes of testimony, a final order was entered on August

10, 2017[,]” providing additional periods of partial custody to Mother, but

ultimately denying her request for shared physical and legal custody of J.H.

Id.     See also Order, 8/10/2017, at 3.       Both parties filed petitions for

reconsideration, with Mother filing two petitions.7 On September 11, 2017,

the trial court entered an interim order, which, inter alia, denied Mother’s

petitions for reconsideration. Therein, the court commented that

             Mother’s request for shared physical and legal custody is
        denied for the reasons set forth on the record after the hearing.

5 Father testified that he was under the mistaken impression that the
protection-only order prohibited contact between the parties.    N.T.,
12/1/2016, at 24-26.

6   Only Mother and Father testified at that hearing.

7 Following the filing of her petitions for reconsideration, Mother filed a
notice of appeal to this Court. By order dated September 25, 2017, this
Court sua sponte quashed Mother’s appeal, because our review of the docket
revealed that the trial court “timely and expressly granted reconsideration of
the August 10[, 2017] order. … In light of the trial court’s timely and express
grant of reconsideration, this Court” determined that it did not have
“jurisdiction over the August 10th order.” Order 9/25/2017.


                                      - 11 -
J-A08038-18


      Th[e trial court] has the concern that Mother would unilaterally
      make changes in [J.H.’s] medical, school[,] and other matters if
      she were awarded shared legal custody, as she did when she
      returned to the Philadelphia area and unilaterally changed [J.H.’s
      daycare] center and insurance coverage. After those actions,
      Father was awarded sole legal custody.

                                        ***

            It is only Mother’s over-aggressive approach to everything
      related to [J.H.] that forestalls a working relationship between
      the parties which would benefit [J.H.] … The findings set forth in
      the order dated December 15, 2010 denying Mother’s motion for
      reconsideration[, after the court granted Father primary
      custody,] do not appear to have abated.

Order, 9/11/2017, at 2-3.      A final order and opinion was entered on

September 20, 2017.      This order, which made final the September 11th

order, provided that Father retain primary physical and sole legal custody of

J.H. and awarded Mother periods of partial custody on the weekend.         The

parties were to share physical custody during the summer, and a

comprehensive holiday schedule was provided.       Order, 9/11/2017, at 1-3.

Mother timely filed a notice of appeal from the September 20th order, and

both Mother and the trial court complied with Pa.R.A.P. 1925.

      Before we consider the issues presented for our review, we point out

that “[a]s a prefatory matter, although this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant.    Accordingly, a pro se litigant must

comply with the procedural rules set forth in the Pennsylvania Rules of the

Court.” Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa. Super. 2014)



                                    - 12 -
J-A08038-18

(internal citations omitted). Our rules provide that “[b]riefs and reproduced

records shall conform in all material respects with the requirements of these

rules as nearly as the circumstances of the particular case will admit[.]”

Pa.R.A.P. 2101.

        Here, Mother’s pro se brief fails in many respects to conform to the

briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure. Specifically, while the statement of questions involved consists

of six claims, Mother’s argument section is broken into 21 alleged errors,

some of which do not include case law or citations to the record to support

her arguments, and most of which fail to address the six issues in her

statement of questions involved. Pa.R.A.P. 2119(a)-(c). Furthermore, even

though the history of this case spans almost eight years, the factual

statement within Mother’s brief consists of two sentences.           Pa.R.A.P.

2117(a)(4).

        Despite the foregoing, we decline to dismiss this appeal based on

Mother’s nonconforming brief since it does not substantially impede our

review of the issues Mother has presented, and Father has not requested a

dismissal of this appeal.8 See Jacobs v. Jacobs, 884 A.2d 301, 305 (Pa.

Super. 2005) (“This Court has held that the rules of appellate procedure are

‘mandatory, not directing’ and it is within our discretion to dismiss an appeal

when the rules of appellate procedure are violated. However, if the failure to

8   In fact, Father did not file a brief.



                                            - 13 -
J-A08038-18

comply with the rules of appellate procedure does not impede review of the

issues or prejudice the parties, we will address the merits of the appeal.”)

(citation and some quotation marks omitted).

      In the alternative, we are inclined to find most, if not all of Mother’s

claims waived for failure to develop adequately arguments on appeal.

“[W]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” In re W.H., 25
A.3d 330, 339, n.3 (Pa. Super. 2011) (quotation marks omitted).             The

majority of Mother’s arguments fail to include applicable citations or relevant

authority. In those arguments that do include statutes or citations, Mother

fails to analyze and discuss their applicability to the present case. See In re

S.T.S., Jr., 76 A.3d 24, 42 (Pa. Super. 2013) (“[M]ere issue spotting

without analysis or legal citation to support an assertion precludes our

appellate review of a matter.”) (quotation marks omitted).        Because the

disposition of custody matters affect the welfare of children, we will address

the trial court’s denial of Mother’s modification petitions despite the myriad

of deficiencies with which we are presented.

      Although Mother cites almost two dozen issues throughout her brief,

the crux of this appeal is Mother’s belief that the trial court erred by failing

to grant her shared legal and physical custody of J.H. Mother’s Brief at 2-

18.   She challenges the court’s decision by, inter alia, attacking the trial



                                     - 14 -
J-A08038-18

court’s: (1) credibility determinations; (2) consideration of “far past

incident[s;]” (3) failure to reference Father’s wrongdoing; (4) alleged bias

against Mother; and (5) handling of the April 2017 hearing on Mother’s

modification petitions. Mother’s Brief at 2-18. Suffice to say, as evidenced

by the lengthy procedural history of this case, Mother continues to disagree

with the trial court’s determination that shared physical and legal custody is

untenable given the parties contentious relationship.

      We begin our review mindful of our well-settled standard of review and

applicable principles of law.

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.         We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately, the
      test is whether the trial court’s conclusions are unreasonable as
      shown by the evidence of record. We may reject the conclusions
      of the trial court only if they involve an error of law, or are
      unreasonable in light of the sustainable findings of the trial
      court.

                                    ***

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

                                    ***


                                    - 15 -
J-A08038-18



             We must accept the trial court’s findings that are
      supported by competent evidence of record, and we defer to the
      trial court on issues of credibility and weight of the evidence.
      Additionally,

            [t]he parties cannot dictate the amount of weight the
            trial court places on evidence. Rather, the
            paramount concern of the trial court is the best
            interest of the child. Appellate interference is
            unwarranted if the trial court’s consideration of the
            best interest of the child was careful and thorough,
            and we are unable to find any abuse of discretion.

R.L.P. v. R.F.M., 110 A.3d 201, 207–08 (Pa. Super. 2015) (citations and

quotation marks omitted).

      “When a trial court orders a form of custody, the best interest of the

child is paramount.” S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014)

(citation omitted).   “A party seeking modification of custody arrangements

has the burden to show that modification is in the child’s best interest.”

Johns v. Cioci, 865 A.2d 931, 937 (Pa. Super. 2004).

      The factors to be considered by a court when awarding or modifying

custody are set forth at 23 Pa.C.S. § 5328(a).

      (a) Factors.--In ordering any form of custody, the court shall
      determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
            frequent and continuing contact between the child and
            another party.

            (2) The present and past abuse committed by a party or
            member of the party’s household, whether there is a
            continued risk of harm to the child or an abused party and


                                    - 16 -
J-A08038-18


          which party can better provide adequate                physical
          safeguards and supervision of the child.

          (3) The parental duties performed by each party on behalf
          of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based on
          the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the
          child from harm.

          (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child
          adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability
          to cooperate with that party.

          (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.




                                   - 17 -
J-A08038-18


            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      With respect to its decision, the trial court issued an opinion which

comprehensively reviewed each custody factor.         Opinion on Petitions for

Reconsideration, 9/20/2017, at 1-15.      Furthermore, in the court’s lengthy

September 20, 2017 1925(a) opinion, the trial court provided detailed

reasoning as to why it denied Mother’s modification petitions and determined

that shared physical and legal custody was not in the best interest of J.H.

             It must first be noted that Mother’s [p]etition for
      [m]odification was filed on July 5, 2016, a mere three months
      after the last custody order was entered on April 12, 2016, which
      followed two separate hearings, several interim orders and
      disposition of motions for reconsideration. Moreover, Mother
      filed her petition for custody modification a few days after the
      parties filed cross-petitions for [PFA] orders, on June 20, 2016[,]
      and June 21, 2016, respectively, concerning an incident that
      occurred at [J.H.’s] kindergarten graduation. …

             Thus, while it was the beginning of the custody hearing on
      Mother’s custody modification petition, th[e trial] court had
      already heard testimony on two days about the incidents and
      interactions between the parties since the order of April 12,
      2016, and it was appropriate that the parties be put on notice
      lest they mistakenly assume that the evidence already heard by
      the court was not relevant to the custody hearing. Accordingly,
      th[e] court noted that, as of that particular time, the relationship
      between the parties did not show shared custody was feasible.
      As was noted by the [trial] court, for shared custody there must
      be some minimal communication between the parties,
      particularly now that [J.H.] attends school. If [J.H.] alternates
      between two different households every other week, important
      school matters could be overlooked or misunderstood if the
      parties do not communicate and/or differences of opinion could
      spill over into hostile confrontations between the parties. It is a

                                     - 18 -
J-A08038-18


      different situation during the summer when the need for
      communication between the households is fairly minimal.

                                    ***

      None of the evidence that followed th[e trial] court’s observation
      at the onset of testimony showed a willingness and ability of the
      parties to cooperate with one another. Hence, it was not error
      that said observation was also the conclusion at the end of
      testimony.

Trial Court Opinion, 11/16/2017, at 5-6.

      In this case, Mother requested a modification of custody because: (1)

she had been excluded from J.H.’s activities and there was difficulty with

school communications; (2) Father arranged for J.H. to see a specialist

without input from Mother; (3) Father and L.H. were attempting to alienate

J.H. from Mother; (4) J.H.’s half-siblings reside with Mother; (5) Mother

believed J.H. always wanted to be next to her; (6) Mother was concerned

about J.H.’s reading level and Mother resided in a better school district; and

(7) Father attacked Mother at J.H.’s kindergarten school graduation. Petition

for Modification, 7/5/2016; Amended Petition for Modification, 11/8/2016.

      With respect to these claims, the trial court determined that: (1)

although Father admitted that he did not inform Mother about all of J.H.’s

extracurricular activities because “the parties do not get along and [J.H.]

gets anxious and doesn’t do well[,]” Mother has an “open door policy with

the school since she goes to [J.H.’s] school on a regular basis to read to




                                    - 19 -
J-A08038-18

J.H.’s class[;]”9 (2) Father did not arrange for J.H. to see a specialist without

Mother’s input;10 (3) Father and L.H. were not alienating J.H. from Mother;

(4) “Mother was awarded an additional period of overnight custody on her

alternating weekend custody time so [J.H.] could spend more time with his

siblings[;]” (5) “Father testified persuasively that [J.H.] is improving in

school, academically and behavior-wise, and has adjusted to a routine[.] …

[I]t is important for [J.H.’s] continued well-being that his calm and routine


9  Furthermore, despite Father having sole legal custody, the court has
repeatedly noted in subsequent orders that Mother continues to have “the
right to access all school and medical information” concerning J.H. See
Order, 4/12/2016. See also Opinion on Petitions for Reconsideration,
9/20/2017, at 12 (“The orders of October 26, 2015 and April 12, 2016 make
it clear that Mother has the right of access to all medical and school
information concerning [J.H.]”). Notably, these orders provide Mother with
access to retrieve this information, and do not require Father to provide it
directly.

10 With respect to this specialist appointment, Father testified that he was
concerned about J.H.’s snoring, which he stated could potentially stop J.H.
“from breathing at nighttime[.]” N.T., 4/10/2017, at 35. The pediatrician
suggested J.H. be seen by a specialist, and Mother was under the impression
that an appointment was made without her knowledge. Id. at 77-78. To
the contrary, although Father had been told to follow up with a specialist, he
never requested a referral or made the necessary appointment. Id. at 131-
132. Thus, Mother’s complaint is meritless.

       However, we do note our disapproval that despite Father’s testimony
that he was concerned about J.H.’s snoring, he failed to follow up with an
appointment with a specialist per the pediatrician’s instructions. Id. This is
especially concerning giving the fact that Father has sole legal custody. On
appeal, Mother argues that Father’s failure to follow up as needed is a factor
that should weigh against him.          Mother’s Brief at 9-10.    We agree.
Nonetheless, based on the trial court’s ultimate conclusions, the court’s
failure to weigh this incident in favor of Mother would not have changed the
outcome, and thus no reversible error can be found.



                                     - 20 -
J-A08038-18

continues[;]” (6) J.H.’s reading level and overall progress in school had

improved; and (7) “Mother and [Maternal Aunt] were responsible for the

altercation” at J.H.’s graduation. Opinion on Petitions for Reconsideration,

9/20/2017, at 6, 8-12.

     Much of the court’s conclusions are based upon the credibility

determinations it made after listening to testimony and its significant

knowledge of the history and relationship between the parties. Regarding

these determinations, our standard of review provides great deference to the

trial court. See D.K. v. S.P.K., 102 A.3d 467, 478 (Pa. Super. 2014)

(quoting J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011)) (“[W]ith

regard to issues of credibility and weight of the evidence, we must defer to

the presiding trial judge who viewed and assessed the witnesses first-

hand.”).

     Additionally, we disagree with Mother’s assertion that the court’s focus

on previous incidents and Mother’s past behavior was improper. Custody

cases should not be heard and reviewed in a vacuum, and the history and

past conduct of a party, especially if the behaviors or issues continue to

persist, is important and necessary to consider when potentially modifying

custody.   See R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1239 (Pa. Super.

2009) (“Best interest cannot be considered in a vacuum and w[h]ere the

circumstances unchanged from those that resulted in the initial custody




                                   - 21 -
J-A08038-18

arrangement, it must be presumed that what was in the child’s best interest

continues.”) (quotation marks omitted).

      Here, Mother filed a modification petition less than three months after

a final custody order had been entered. The court found that Mother

presented no evidence or testimony to warrant a modification. We see no

error in this conclusion.

      It is axiomatic that the potential harm that may result from the
      disruption of established patterns of care and emotional bonds
      underscores the need for continuity, stability, and finality
      imparted to custody arrangements. A modification of custody is
      not warranted merely because one parent is unhappy with the
      existing arrangement. Thus, we repeatedly have emphasized
      that a party requesting modification must prove that the
      alteration of an existing custody arrangement is in the child’s
      best interest.

Jackson v. Beck, 858 A.2d 1250, 1252 (Pa. Super. 2004).             See also

Opinion on Petitions for Reconsideration, 9/20/2017, at 15 (“T[he trial] court

concludes that Mother has not deviated from her pattern of pursuing what

she wants as far as [J.H.] is concerned, without regard for whether or not

Father agrees, nor the actual impact on [J.H.’s] well-being.    Father would

likely welcome co-parenting cooperation on Mother’s part, but unless and

until Mother’s pattern of conduct and attitude changes, shared physical and

shared legal custody are not in [J.H.’s] best interest.”).

      Thus, because we find no abuse of discretion, we affirm the order of

the trial court.

      Order affirmed.



                                     - 22 -
J-A08038-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/18




                          - 23 -